Title: To Thomas Jefferson from Ralph Izard, with Reports on the Trade of South Carolina, 10 June 1785
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
The Elms 10th. June 1785.

I have lately received your favour of 29th. Jany. and at the same time 4 Volumes of the Bibliotheque Physico Œconomique for which I am much obliged to you. As soon as I received your Letter of 22d. May 1784, I laid the contents of it before our Chamber of Commerce, and desired their sentiments on the points you mentioned. Enclosed is a copy of their Report, which has already been transmitted to you. I send you likewise enclosed a Copy of a paper which contains the sentiments of Mr. Hall, the Collector of the Customs, a very well informed Merchant in Charleston on the same subject. Another Copy of this paper I enclosed you in my Letter of last January, which I hope got safe to your hands. It will give me great pleasure to learn that those papers were received time enough to be of service to you in your negociations. The backwardness which you mention of Great Britain toward America is very astonishing. It seems to be a continuation of the same bad Policy which has already brought them into so much trouble, and which I think will bring them into more. If they were simply to check the extensive credit hitherto given, and limit their exports to this Country within moderate bounds, they would act wisely. But she is grasping at too much when she aims at the entire monopoly of the carrying Trade. This has occasioned much ill will  toward her in several parts of this Continent particularly in New England. It is said that Great Britain has encouraged the piratical States to attack our Vessels. If this could be proved, I should prefer a War against her, rather than against Algiers. But it is a melancholy fact that we are not in a condition to go to War, with anybody. You are of opinion that we should go to War with the Barbarians rather than become Tributary to them. The latter is certainly disgraceful; but how shall we avoid it without falling into greater evils? The Revenues of America, under the present management do not appear to be adequate to the discharge of the public Debt. Where then shall we find resourses to carry on War? A War too without a prospect of Prizes to encourage Adventurers. The injury that was done to the commerce of Great Britain during the late War, was not effected by the Continental Frigates, but by Privateers and very few of those would be fitted out against Tripoli, Tunis, and Algiers.—The Emperor’s proceedings must before this time be manifested respecting Holland. The navigation of the Scheldt is certainly an important object. But if there should be a War, I think there must be deeper designs than the Scheldt. That matter is of no consequence to Russia. Holland may be deserted by some of her Allies who wish to see the Stadt Holder Sovereign of that Country. The dismemberment of Poland has happened in our day, and I think it probable that there may be an entire partition of that Country on the death of Poniatowski. There are many other arrangements which Ambition, and Policy may dictate, and the War with Holland may be the Mask under which the execution of them may be effected. For a valuable consideration the Czarina, and the King of Prussia may even consent to make the Empire hereditary in the House of Austria. These things are at a distance from us, and we can think of them, and hear of their being executed without much emotion. But our own affairs trouble me a good deal. We owe a large sum of money, and we are not taking proper measures to pay it. This is neither consistent with our Intent, nor our Honour. Our Governments tend too much to Democracy. A Handicraftsman thinks an Apprenticeship necessary to make him acquainted with his business. But our Back Countrymen are of opinion that a Politician may be born such as well as a Poet. I live as much as possible in the Country, and shall continue a Member of the Legislature as long as my Constituents think that I can render them service. In no other situation will I ever be engaged in public business. My Farm is getting into tolerable order. I find  the cultivation of Lucerne very troublesome; but I am determined to persist though on a smaller scale than I at first intended. I have two Acres transplanted in excellent order. The plants stand in squares, at thirty Inches from each other, which leaves just room enough in the intervals for the Hoe Plough to pass in both directions. Green food in Winter is what we want; in Summer we have plenty of it. Lucerne does not afford this; but I am told by some Books of Husbandry that Burnet will, and therefore I shall make some experiments with that Plant, as well as with Tares, and Rape. If you can give me any new information on this subject, I shall be obliged to you for it. I shall send you one of our News Papers as you desire, and likewise the Acts after every Session; the Journals are never printed. My eldest Daughter was married last month to Mr. Manigault, a very worthy young Gentleman in my neighbourhood. I have had a Son born since my arrival in this State, and he is just recovered from inoculation. Mrs. Izard and my Daughters desire their Compliments to you and Miss Jefferson. From what I have heard of the Abbey of Panthemont, I think her improvement will be to your satisfaction.
I am with great regard Dear Sir Your most obt. hble Servt.,

Ra. Izard

